Citation Nr: 1434038	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1991 to August 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Atlanta, Georgia Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded in July 2012 for additional development.

The issue of entitlement to service connection for a bilateral knee disability was previously on appeal, but was granted in a March 2012 rating decision, and is therefore no longer before the Board.


FINDINGS OF FACT

1.  The Veteran is not shown to have a current right ear hearing loss disability. 

2.  The evidence is at least in relative equipoise as to whether the Veteran's left ear hearing loss is related to noise exposure during active military service.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's enlistment and separation audiological examinations showed a threshold shift occurred during service.  STRs also show multiple ear complaints.  Shortly after separation, the Veteran was afforded an August 2002 VA examination.  The Veteran reported at the time that he had noticed slight hearing loss.  He also reported a history of ear problems while diving and exposure to hazardous noise during his military service.  He denied any civilian noise exposure.  At the time, his pure tone thresholds did not warrant a diagnosis for a hearing disability under 38 C.F.R. § 3.385.

In August 2005, the Veteran received a VA audiological consultation, which diagnosed him with sloping to moderate SNHL in the left ear from 4000 Hertz to 8000 Hertz.  The Veteran again reported exposure to noise during service from weapons and helicopters, as well as ear problems due to diving.  He also reported his hearing problems began about 5 years prior.  On subsequent September 2007VA audiological consultation, the audiologist opined that his left ear hearing loss was likely due to noise exposure as a right-handed shooter during service.

On VA audiological examination in October 2012, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
20
25
30
35
60

The examiner opined that, notwithstanding notations of ear problems during service, the Veteran's left ear hearing loss was not caused by his military service.  

Initially, the Board notes that there is nothing of record suggesting the Veteran has a current right ear hearing loss disability under 38 C.F.R. § 3.385.  Therefore, service connection for right ear hearing loss is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

However, the evidence clearly shows that the Veteran does currently have a left ear hearing loss disability under 38 C.F.R. § 3.385.  As he is fully competent to report facts observable or within his personal knowledge, the Board finds his lay testimony is competent and credible evidence of hazardous noise exposure during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The evidence appears to be at least in relative equipoise on the matter of a nexus to service.  In so finding, the Board acknowledges that there are two conflicting opinions on the matter, but also considers that there the Veteran is documented as first noting slight hearing loss in August 2002, shortly after separation.  Resolving any remaining doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted. 


ORDER

Service connection for right ear hearing loss is not warranted; to that extent, the appeal is denied.

Service connection for left ear hearing loss is warranted; to that extent, the appeal is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


